Dismissed and Opinion Filed November 9, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01040-CV

          JOSE ROBERTO MORA D/B/A ROBERTO'S BIG D TIRES, Appellant
                                   V.
                 LISA HUGHES AND GERALD HUGHES, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03404-B

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans
       The clerk’s record in this case is overdue. By letter dated September 8, 2016, we

informed appellant that we received notice from the Dallas County District Clerk that the clerk’s

record has not been filed because appellant had not paid or made arrangements to pay the clerk’s

fee. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation he had been found entitled to proceed without

payment of costs.     We cautioned appellant that if the Court did not receive the required

documentation within ten days, the Court might dismiss the appeal for want of prosecution. To

date, we have not received the requested verification or documentation, and the clerk’s record

has not been filed.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

161040F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE ROBERTO MORA D/B/A                            On Appeal from the County Court at Law
ROBERTO'S BIG D TIRES, Appellant                   No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-16-03404-B.
No. 05-16-01040-CV        V.                       Opinion delivered by Justice Evans, Justices
                                                   Lang and Myers participating.
LISA HUGHES AND GERALD HUGHES,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees LISA HUGHES AND GERALD HUGHES recover their
costs of this appeal, if any, from appellant JOSE ROBERTO MORA D/B/A ROBERTO'S BIG
D TIRES.


Judgment entered this 9th day of November, 2016.




                                             –3–